DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 and 6/16/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 2-5, 7, 9, 10, 12-14, 17, 20 is/are objected to because of the following informalities:  
In claim(s) 2, line 1+, “a helium plasma according to claim 1”, was recited perhaps - - [[a]]the helium plasma according to claim 1- - was meant.
In claim(s) 3, line 6+, “a helium plasma according to claim 1”, was recited perhaps - - [[a]]the helium plasma according to claim 1- - was meant.
In claim(s) 3, line 2+, “the chamber”, was recited perhaps - - [[the]]a chamber - - was meant.
 In claim(s) 4, 5 line 1+, “A plasma vessel according to claim 3”, was recited perhaps - - [[A]]the plasma vessel according to claim 3- - was meant.
In claim(s) 7, 9, 10 line 1+, “A method according to claim”, was recited perhaps - - [[A]]the method according to claim - - was meant.
In claim(s) 12, 13, 14 line 1+, “A method according to claim”, was recited perhaps - - [[A]]the method according to claim - - was meant.
In claim(s) 17 line 1+, “a method according to claim”, was recited perhaps - - [[a]]the method according to claim - - was meant.
In claim(s) 17 last line  “transmission line”, was recited perhaps - - transmission line. - - was meant (missing period).
In claim(s) 20 line 1+, “a system according to claim”, was recited perhaps - - [[a]]the system according to claim - - was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2-5, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “Helium plasma” of claim 1 does not involve two or more substances. On the contrary,  the “Helium plasma” of claim 1 consist of  Helium only. Therefore claim 1 does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 2-5, and 27 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 26, 27,  recites the limitation “use in a spherical tokamak”.  The limitation is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9, 11, 12, 14-17, 19,  20, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaubel (Electron Assisted Glow Discharges For Conditioning Fusion Tokamak Devices; see IDS mailed on 4/17/2020)

With regards to claim 1. (Original) Schaubel disclose(s):
A helium plasma (a helium glow discharge, see Page 3064 left Col. Line 26) characterised by 
an emission spectrum dominated by the 1s3p 1P1 to 1s2s 'So 501.5nm transmission line (a glow DC discharge helium plasma, i.e., the same plasma defined in the present application, wherein this glow discharge helium plasma is obtained at the same pressure condition and with the same electron assisting mechanism disclosed in the present application. Consequently, the plasma of Schaubel is identical to the claimed plasma), and a pressure less than 5x10-3 mbar (see Fig.3: 1.5 10-3 Torr= 1.9 10-3 mbar< 5 10-3 mbar).

With regards to claim 2. (Original) Schaubel disclose(s):
A helium plasma according to claim 1, 
wherein the pressure is less than 10-3 mbar (see Fig.3: 1.5 10-3 Torr= 1.9 10-3 mbar< 5 10-3 mbar), 

With regards to claim 3. (Currently Amended) Schaubel disclose(s):
A plasma vessel (see Fig.1) comprising: 
a DC voltage source configured to provide a voltage across a plasma within the chamber (see Fig.1 and Page 3064 left Col. Lines 20-23); 
a vacuum system configured to maintain the pressure of the interior of the plasma vessel at less than 5x10-3 mbar (fig 3); 
a helium plasma according to claim 1 (see claim 1).

With regards to claim 6. (Original) Schaubel disclose(s):
A method of forming a glow discharge plasma within a plasma vessel (fig 1), the method comprising: 
providing a gas within the plasma vessel at a pressure less than 5x103 mbar (fig 3); 
forming a glow discharge plasma from the gas by: 
applying a DC potential across the gas and using an electron source to supply electrons to the gas (see abstract and Page 3064 left Col. Lines 20-26).

With regards to claim 9. (Currently Amended) Schaubel disclose(s):
A method according to any of claim 6, 
wherein the electron source comprises a filament, and supplying electrons to the gas comprises providing a negative bias voltage to the filament (Page 3064 left Col. Lines 5-20).

With regards to claim 7. (Currently Amended) Schaubel disclose(s):
A method according to claim 6, 
wherein the gas is helium and the plasma is characterised by an emission spectrum dominated by the 1s2p 1P, to 1s2s 'So 501.5nm transmission line (a glow DC discharge helium plasma, i.e., the same plasma defined in the present application, wherein this glow discharge helium plasma is obtained at the same pressure condition and with the same electron assisting mechanism disclosed in the present application. Consequently, the plasma of Schaubel is identical to the claimed plasma).

With regards to claim 11. (Currently Amended) Schaubel disclose(s):
A method of glow discharge cleaning a plasma vessel (fig 1) (see Page 3063 left Col. Lines 1-18), the method comprising 
forming a glow discharge plasma within the plasma vessel by the method of any of claim 6 (see claim 6), and 
maintaining the DC voltage for a duration of the cleaning (see Page 3064 right Col. Lines 10-15).

With regards to claim 12. (Original) Schaubel disclose(s):
A method according to claim 11, 
and comprising reducing or ceasing the supply of electrons to the plasma following ignition of the plasma (see page 3065 left column, “terminated” in  lines 1-6).

With regards to claim 14. (Original) Schaubel disclose(s):
A method according to claim 11, and comprising supplying electrons to the glow discharge plasma for the duration of the cleaning (abstract).

With regards to claim 15. (Currently Schaubel disclose(s):
A method of pre-ionisation in a fusion reactor comprising a plasma vessel, the method comprising:
forming a glow discharge plasma in the plasma vessel (see abstract) by the method of any of claim 6.

With regards to claim 16. (Original) Schaubel disclose(s):
A method of forming a plasma within a plasma vessel at a predetermined time (see abstract), the plasma vessel comprising an electron source comprising a filament and a DC biasing means (see Fig.1 and Page 3064 left Col. Lines 5-18), the method comprising: 
prior to the predetermined time: 
providing a gas within the plasma vessel at a pressure less than 5x103 mbar; 
applying a DC voltage across the gas (see Fig.1 and Page 3064 left Col. Lines 20-23); 
applying power to the filament; at the predetermined time, using the DC biasing means to apply a bias to the filament, causing the electron source to supply electrons to the gas (see Page 3064 right Col. Line 1 - Page 3065 left Col. Line 5).

With regards to claim 17. (Currently Amended) Schaubel disclose(s):
A method according to claim 16, 
wherein the gas is helium the plasma is characterised by an emission spectrum dominated by the 1s2p 1P1 to 1s2s 1So 501.5nm transmission line (a glow DC discharge helium plasma, i.e., the same plasma defined in the present application, wherein this glow discharge helium plasma is obtained at the same pressure condition and with the same electron assisting mechanism disclosed in the present application. Consequently, the plasma of Schaubel is identical to the claimed plasma)

With regards to claim 19. (Original) Schaubel disclose(s):
A system for forming a glow discharge plasma within a plasma vessel, the system comprising: 
a vacuum system configured to maintain the pressure of the plasma vessel at less than 5x10-3mbar (fig 3); 
electrodes configured to provide a DC potential across a gas contained in the plasma vessel (see Fig.1 and Page 3064 left Col. Lines 20-23); 
an electron source configured to provide electrons to the gas (see abstract and Page 3064 left Col. Lines 20-26); and 
a controller configured to: 
cause the vacuum system to maintain the pressure of the plasma vessel at less than 5x10-3 mbar (see Fig.3: 1.5 10-3 Torr= 1.9 10-3 mbar< 5 10-3 mbar); and
ignite a glow discharge plasma in the plasma vessel by:
causing the electrodes to apply the DC voltage (see Fig.1 and Page 3064 left Col. Lines 20-23); and
causing the electron source to provide electrons (see abstract and Page 3064 left Col. Lines 20-26).

With regards to claim 20. (Currently Amended) Schaubel disclose(s):
A system according to claim 19, 
wherein the gas is helium and the plasma is characterised by an emission spectrum dominated by the 1s2p 1P1 to 1s2s 'So 501.5nm transmission line (a glow DC discharge helium plasma, i.e., the same plasma defined in the present application, wherein this glow discharge helium plasma is obtained at the same pressure condition and with the same electron assisting mechanism disclosed in the present application. Consequently, the plasma of Schaubel is identical to the claimed plasma).

With regards to claim 26. (Original) Schaubel disclose(s):
Use in a spherical tokamak of a plasma having a pressure less than 5x10-3 mbar for glow discharge cleaning (see Fig.3: 1.5 10-3 Torr= 1.9 10-3 mbar< 5 10-3 mbar).

With regards to claim 27. (Currently Amended) Schaubel disclose(s):
Use in a spherical tokamak of a plasma according to claim 1 for glow discharge cleaning (see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaubel (Electron Assisted Glow Discharges For Conditioning Fusion Tokamak Devices; see IDS mailed on 4/17/2020)

With regards to claim 4. (Original) Schaubel disclose(s):
A plasma vessel according to claim 3, 
the plasma vessel comprising an electron source configured to supply electrons to a plasma within the chamber (see abstract and Page 3064 left Col. Lines 20-26).
Schaubel does not disclose(s):
wherein the pressure of the plasma is less than 2x10-4 mbar, 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have configured the pressure of the plasma is less than 2x10-4 mbar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further such modification would yield the predictable result of eliminating the necessity of isolating these auxiliary systems during glow discharge conditioning and allowing glow discharge operation at lower pressures as suggested in the abstract.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaubel (Electron Assisted Glow Discharges For Conditioning Fusion Tokamak Devices; see IDS mailed on 4/17/2020) in view of Treece (US 7553446 B1)

With regards to claim 10. (Original) Schaubel disclose(s):
A method according to claim 9, 
Schaubel does not disclose(s):
wherein the filament is a barium impregnated dispenser cathode.
Treece teaches
wherein the filament is a barium impregnated dispenser cathode. ([col 5 lines 49-63])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Schaubel by implementing the filament is a barium impregnated dispenser cathode as disclosed by Treece in order to improve performance and durability of the filament as taught/suggested by Treece ([col 5 lines 49-63]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaubel (Electron Assisted Glow Discharges For Conditioning Fusion Tokamak Devices; see IDS mailed on 4/17/2020) in view of Holtrop (Glow Discharge Initiation With Electron Gun Assist, see IDS mailed on 4/17/2020)

With regards to claim 13. (Original) Schaubel disclose(s):
A method according to claim 12, 
Schaubel does not disclose(s):
and comprising: 
detecting the extinguishing of the glow discharge plasma; 
in response to said extinction, re-forming the glow discharge plasma by restarting or increasing the supply of electrons to the gas.
Holtrop teaches
detecting the extinguishing of the glow discharge plasma; in response to said extinction, re-forming the glow discharge plasma by restarting or increasing the supply of electrons to the gas (see page 751, see left column, lines 6-12).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Schaubel by implementing the detecting the extinguishing of the glow discharge plasma; in response to said extinction, re-forming the glow discharge plasma by restarting or increasing the supply of electrons to the gas as disclosed by Holtrop in order to reduce the average pressure for Helium glow discharge session as taught/suggested by Holtrop (see page 751, see left column, lines 6-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hemsworth. “Overview of the Design of the ITER Heating Neutral Beam Injectors.” Iopscience, Feb. 2017, iopscience.iop.org/. Accessed 7 July 2022.
Kraus. “Ion Sources for Fusion.” Indico, June 2012, indico.cern.ch/event/150974/contributions/195744/attachments/154311/218383/KrausI_II.pdf. Accessed 29 July 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844